DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Priority
	Applicant claims priority to provisional 63/101,203 filed April 21, 2020.
	Examiner notes the domestic benefit was not claimed in the Application Data sheet and therefore has not attained the benefit of the earlier filing date of the provisional application.
	The effective filing date is July 17, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Specifically, the drawings do not include any reference numerals allowing one to determine what component is or is not shown in the drawing.  Further the drawings are not disclosed in the specification in a manner that one skilled in the art would understand what the drawings are intending to show. For example, the specification states that figure 1, 2, and 4 are all listed as front views. It’s not clear if these are different embodiments or intending to show different aspects of the apparatus.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities: The instant specification does not clearly disclose the structures or components clearly.  For example, the specification should include numerals to disclose components seen in the figures to allow one skilled in the art to understand the instant application.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Specifically claim 1 includes multiple sentences.  Per MPEP 608.01 (m), Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim switches statutory categories from method to apparatus.  More specifically, the claim starts as “A method of connecting” and then later claims a “system consisting of...” rending it unclear if applicant is indented a method of connecting two frames (the method being attaching two frames together via hinges), or if applicant is intending to claim a system of two frames, a UVC light, a power cord etc.  
With respect to claims 2-7, applicant claims the system of claim 1 further rendering it unclear if claim 1 should be the method or the system
Examiner also notes applicant uses the term consisting of.  Per MPEP 2111.03, The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.  
Examiner also notes the use of the term consisting of per MPEP 2111.03 is:
 The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps
Examiner notes, it’s unclear if applicant intends this type of exclusion or not given the informal nature of the claim.
Claim 1 states that the system consists of a) the base frame a that provides support for a UVC light and electric power cord, b) frame b holding a HEPA filter in the correct position.
It’s unclear if the UVC light, electric power cord, and the HEPA filter are part of the system or an interaction with the system as they are not positively recited.
Further the system includes two standard hinges (per part c) and alter claims 2 standard 3cm hinges.
It’s unclear if the hinges from part c are the same hinges later claimed or additional hinges.  Further applicant uses terms such as “standard hinges” without clearly disclosing what is or is outside of the scope of “standard hinges.”  Further applicant also uses the term “Correct position” without any clear disclosure of how the “correct position” is determined.
Specifically, with respect to claim 7, again applicant claims another set of hinges rendering it unclear if they are the hinges of claim 1 or in addition to the hinges of claim 1.

Claim 4 recites the limitation "the HVAC return" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it’s not clear if the HVAC return is an intended use of the air purification system or if the HVAC return is part of the air purification system.  Again, applicant is reminded that claim 1 does not disclose the HVAC return being part of the system due to the “consisting of” language and therefore it cannot be added to be part of the system as part of claim 4 later.
Claim 5 recites the limitation of two areas are cut out to allow maximum air passage, but does not disclose what areas are cut out of what component.
Claim 6 recites the limitations frame b encasing all four sides and edges of a HEPA filter while allowing maximum air passage.  However, applicant has not previously claimed all four sides and edges of a HEPA filter nor restricted the shape of the HEPA filter.  Examiner notes the HEPA filter is a three-dimensional object and in the case of it being a rectangle or square (commensurate in scope with what examiner sees in the instant drawings), the HEPA filter would have 6 sides (top, bottom, and 4 edges).
In re claims 8-10, applicant claims various methods without setting forth any specific structures or method steps therefore rendering the claims not able to be examined as it’s unclear what is within or outside the intended scope of the claims.
For examination purposes and to promote compact prosecution, the instant claims 1-10 are all rejected by 112. Examiner will create a new claim 1 drawn to an air purification system.  Applicant is free to amend the instant claim 1 or use the new claim as a new claim 10 (please note the formatting to make amendments to the claims in the sample linked above) to utilize examiner’s claim as a starting point.  Claims 2-10 will not further be treated on their merits.
For examination purposes examiner will treat claim 1 as if it is written as follows:
1.	An air purification system comprising:
a base frame including a UVC light and an electric power cord;
a second frame including a HEPA filter;
two standard hinges connecting the base frame to the second frame to form an assembled unit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #8,597,588 to Trabalka et al.
Trabalka et al. discloses an air purification system (examiner notes that the air within the case is purified during the process of sanitizing the headsets) comprising:
a base frame (receptacle (14)) including a UVC light (Lamps (50)) and an electric power cord (not shown but connected to power entry receptacle (102));
a second frame (cover (16)) including a HEPA filter (air filter (76) which is HEPA per column 4, line 44);
two standard hinges (hinges (18)) connecting the base frame to the second frame to form an assembled unit (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #5,616,172 to Tuckerman et al., U.S. PG-Pub 2008/0112845 to Dunn et al., U.S. Patent #7,740,686 to Metteer, U.S. PG-Pub 2012/0199003 to Melikov et al., U.S. PG-Pub 2019/0083673 to Munn, and U.S. PG-Pub 2020/0289698 to Polidoro disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649